         Case 4:20-cv-00791-KGB Document 19 Filed 12/28/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

CAMERON WIRE & CABLE, INC.                                                            PLAINTIFF

v.                               Case No. 4:20-cv-00791-KGB

GREAT LAKES TOWERS, LLC
d/b/a VENTOWER INDUSTRIES and
GREGORY ADANIN                                                                    DEFENDANTS

                                             ORDER

       Before the Court is a joint stipulation of dismissal filed by plaintiff Cameron Wire & Cable,

Inc., and defendants Great Lakes Towers, LLC, d/b/a Ventower Industries, and Gregory Adanin

(Dkt. No. 18). The stipulation accords with Federal Rule of Civil Procedure 41(a)(1)(A)(ii).

Accordingly, the Court adopts the joint stipulation of dismissal. The action is dismissed without

prejudice. The Court denies as moot the pending motion to dismiss (Dkt. No. 4).

       It is so ordered this 28th day of December, 2020.

                                                           _______________________________
                                                           Kristine G. Baker
                                                           United States District Judge
